DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 11/30/2021, with respect to the amended independent claim(s) 1 and 9 have been fully considered, however, amendments create an ambiguity as explained below (see 35 U.S.C. 112(b) rejection). Applicant’s arguments with respect to the amended independent claim(s) 21 have been fully considered and persuasive. A further search was conducted which failed to yield any prior art. Claim(s) 21-27 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation “…the rounded corner is more rounded than the angled corner…” in line 9 renders the claim indefinite and unclear because it is not clear what is being claimed and what is the metes and bounds of the claim. The limitation is comparing two different shapes (rounded and angled) to one shape (rounded) and thus creates ambiguity as angled shape does not have any roundness. Applicant's disclosure does not provide enough guidance for interpreting the claim and thus the office could not make sense of the claimed structure. Clear explanation or claim modification is required.
Regarding claim 9, the limitation “…the rounded corner is more rounded than the angled corner…” in line 8-9 renders the claim indefinite and unclear because it is not clear what is being claimed and what is the metes and bounds of the claim. The limitation is comparing two different shapes (rounded and angled) to one shape (rounded) and thus creates ambiguity as angled shape does not have any roundness. Applicant's disclosure does not provide enough guidance for interpreting the claim and thus the office could not make sense of the claimed structure. Clear explanation or claim modification is required.

Regarding claim 2-3, 5-8 and 10-14, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828